IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

THOMAS B. FELTON,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-3105

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed December 9, 2014.

Petition for Belated Appeal -- Original Jurisdiction.

Thomas B. Felton, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the order denying motion to correct

illegal sentence rendered on August 16, 2012, in Clay County Circuit Court case

number 10-2007-CF-1033-AXXX-MA is granted. Upon issuance of mandate, a copy

of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a

notice of appeal.

VAN NORTWICK, ROWE, and MAKAR, JJ., CONCUR.